UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (mark one) [ x ]Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 30-0868937 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3738 Coach Cove, Sanford, MI 48657 (Address of Principal Executive Offices)(Zip Code) (248) 750-1015 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
